                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

BRYANT WHITBY, #A0715868,                )   CIV. NO. 1:19-cv-00086 DKW-RT
                                         )
                    Plaintiff,           )   ORDER DISMISSING COMPLAINT
                                         )   AND DENYING IN FORMA
             vs.                         )   PAUPERIS APPLICATION AND
                                         )   MOTION FOR APPOINTMENT OF
HALAWA MEDICAL UNIT, DR.                 )   COUNSEL
TOYAMA,                                  )
                                         )
               Defendants.               )
______________________________           )

      Before the court are pro se Plaintiff Bryant Whitby’s prisoner civil rights

Complaint, Application to Proceed In Forma Pauperis by a Prisoner (IFP

Application), and Motion for Appointment of Pro Bono Counsel. ECF Nos. 1-3.

Whitby is incarcerated at the Halawa Correctional Facility (HCF).

      Whitby’s Complaint is unsigned and provides no information regarding his

claims against HCF or Dr. Toyama, beyond his cryptic jurisdictional statement,

“Parkinson’s Disease Medication.” Compl., ECF No. 1, PageID #1. The

Complaint is otherwise blank.

      Whitby’s IFP Application, although signed, is incomplete. Whitby submits

only the first page of the IFP Application, and therefore has neither consented to

deduction of funds from his prison account nor shown the preceding six-month

balances in his prison account, as required under 28 U.S.C. § 1915(a)(2).
      Whitby’s Motion for Appointment of Counsel, which is also signed, states

only “I am indigent and I have Parkinson’s Disease.” ECF No. 3, PageID #12. It

is otherwise blank.

      As filed, Whitby’s pleadings and other filings are completely inadequate to

allow the Court to determine whether: (1) Whitby can state a colorable claim for

relief against the named Defendants; (2) Whitby is indigent; and (3) the

appointment of counsel is in the interests of justice. As such, the Complaint is

DISMISSED with leave to amend, and the IFP Application and Motion for

Appointment of Pro Bono Counsel are DENIED.

                                  CONCLUSION

      (1)    Whitby’s Complaint is DISMISSED without prejudice. Whitby is

directed to file a signed, amended complaint on or before April 12, 2019.

Whitby’s amended pleading must adequately describe his claims, explain why he

believes Defendants are legally responsible for such claims, set forth this Court’s

jurisdiction for his claims, and assert an explicit request for relief. Whitby should

not refer to cases or statutes to support his claims, but must simply and clearly

explain what happened, when it happened, who is allegedly responsible for what

happened, how his injuries are connected to what happened and to the person(s)

responsible, and why he has commenced this action in this federal court. The


                                          2
amended complaint must be submitted on this Court’s prisoner civil rights

complaint form, and all questions on the form should be answered.

         IN THE ALTERNATIVE, Whitby may voluntarily dismiss this action in

writing on or before April 12, 2019. If Whitby does so, this action will be

dismissed without prejudice, and he will incur no fees or costs for this action.

         (2)      Whitby’s IFP Application and Motion for Appointment of Pro Bono

Counsel are DENIED without prejudice.

         (3)      The Clerk of Court is DIRECTED to send Whitby a blank prisoner

civil rights complaint form and a blank Application to Proceed In Forma Pauperis

as a Prisoner form so that he may comply with this Order if he decides to proceed

with this suit rather than voluntarily dismiss this action.

         (4)      If Whitby fails to timely amend his pleadings and IFP Application,

this suit may be AUTOMATICALLY DISMISSED without further notice.

         IT IS SO ORDERED.

         DATED: March 8, 2019 at Honolulu, Hawaii.

                                                   /s/ Derrick K. Watson
                                                   Derrick K. Watson
                                                   United States District Judge




Bryant Whitby v. Halawa Medical Unit, Dr. Toyama; Civil No. 19-00086 RT; ORDER DISMISSING
COMPLAINT AND DENYING IN FORMA PAUPERIS APPLICATION AND MOTION FOR
APPOINTMENT OF COUNSEL
Whitby v. Halawa Medical Unit, et al., No. 1:19-cv-00086 DKW-RT; PSA Scrng ‘19


                                                            3
